DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the rejection of claims 1-3 and 5-8 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1-3 and 5-8 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180002859 by Hombroek et al. in view of U.S. Patent Application Publication 20180283723 by Ock et al., U.S. Patent Application Publication 20170218678 by Kothari, U.S. Patent 5272892 granted to Janutka et al., and U.S. Patent 4862710 granted to Torita et al.
As to claim 1, Hombroek teaches a washing machine comprising an inner tub 34 (fig. 3); a driving unit 36; a user interface 18 (fig. 1) with course and option selection interfaces (para. 29; para. 46, cycles and modes may be separated selected; see also para. 73, cycles and settings may be configurable); and a controller 80 configured to extract a control signal (e.g. weight detection signal) related to tumbling of laundry when an automatic course is detected (para. 46), recognize characteristics of the laundry (e.g. weight and water absorption parameters based on the sensed weight, para. 47) by applying the control signal to a predetermined base learning model (para. 54), and automatically select a washing course that best matches the characteristics of the laundry (para. 55).
Hombroek does not teach that its user interface has an option selection interface with a learning course mode that sets a washing course using learning model results and that the learning course mode is automatically selected even after the user selects a particular washing course when the learning course mode is selected.  However, one of ordinary skill in the art would have recognized as obvious to have a selectable learning course mode option that determines if a selected washing course 
Hombroek teaches that a weight control signal is received from a weight sensor such as a transducer-type sensor (para. 37), but does not teach that the control signal is a motor current or voltage pattern of the driving unit.  However, one of ordinary skill in the art would have recognized as obvious to use a motor current or voltage as a basis for a weight control signal.  Torita teaches that sensors of the type suggested by Hombroek may have mechanical errors or may be located in an inappropriate position that may result in insufficient accuracy (col. 1, ll. 15-32).  Torita teaches that a more desirable method of detecting laundry load weight is based on a voltage pattern of a 
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 5, Hombroek teaches that the controller automatically selects a washing course matching the characteristics of the laundry that include a quality and/or quantity of the laundry (paras. 46, 55).
As to claim 6, Hombroek teaches that course selection from the user interface may be though voice command (via a microphone) or a button (paras. 29, 42, 46).
As to claim 7, Hombroek teaches a display unit for displaying washing course information (paras. 29, 42).
As to claim 8, Hombroek teaches a speaker that is capable of outputting information by voice for user notification (para. 42).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180002859 by Hombroek et al. in view of U.S. Patent Application Publication 20180283723 by Ock et al., U.S. Patent Application Publication 20170218678 by Kothari, U.S. Patent 5272892 granted to Janutka et al., and U.S. Patent 4862710 granted to Torita et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20210214874 by Iancu et al.
As to claims 2 and 3, Hombroek does not teach that the controller corrects the automatically selected washing course if a user inputs a correction command and updates the learning model based on the user’s correction.  However, one of ordinary skill in the art would have recognized as obvious to perform this function in view of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711